Citation Nr: 1627287	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  15-11 385	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel



INTRODUCTION

The Veteran served on active duty from December 1952 to December 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. In that rating decision, the RO denied service connection for bilateral hearing loss.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reports that he was exposed to loud noises, including weapons noises, during service, particularly in basic training, which included an infiltration course. He states that during service he also experienced severe upper respiratory congestion and stopping up of his ears. He reports that, with treatment during service, the stopping up of his ears in reduced, but did not completely resolve. He indicates that he began to have hearing loss during service, and that the hearing loss continued and worsened after service. He contends that his current hearing loss is causally related to noise exposure and ear symptoms during service.

The claims file contains the report of a medical examination of the Veteran in December 1954 for separation from service. In the separation examination, the examiner reported that the Veteran's hearing was 15/15 bilaterally on whispered voice and spoken voice testing. Audiometric testing was not performed. The claims file does not contain any medical history report completed at separation from service, nor any other service treatment or examination records. The claims file contains no indication as to whether additional service medical records were sought.

The Veteran has reported that he had VA medical treatment from 2000 forward. The claims file contains records of VA treatment of the Veteran in 2001 through 2013. Difficulty hearing was noted from 2006 forward, and hearing aids were prescribed in 2010. 

In a December 2012 VA audiology examination, the Veteran reported that in service in 1953 he was seen by a physician because his ear was stopped up. The examiner indicated that the problem was resolved. The examiner noted the service separation examination that did not show hearing loss. The examiner found that the Veteran presently had bilateral sensorineural hearing loss. The examiner expressed the opinion that it is not at least as likely as not that the current hearing loss was caused by or the result of events during service. Later, in a May 2013 statement, the Veteran wrote that his symptoms of head and ear congestion and difficulty hearing during service decreased but never completely resolved.

As the claims file does not contain the Veteran's complete service medical records, the Board is remanding the case for a search for such records. On remand, the Veteran should also receive the opportunity to identify sources of any other medical treatment or examinations, especially any hearing tests, that he had between his separation from service and 2000, after which VA treatment records are assembled. The records for any treatment that he identifies should be sought. The RO should then review his claim.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Seek from appropriate government records sources copies of the Veteran's service medical records. Associate those records with the claims file. Document in the claims file requests for the records and responses to those requests.

2. Ask the Veteran to identify sources of any non-VA or VA medical treatment or examinations, especially any hearing tests, that he had between his 1954 separation from service and 2000. Inform him that he may submit records of such treatment or give VA permission to seek the records. Seek any treatment records that he identifies and permits VA to seek. Document in the claims file requests for records and responses to those requests.

3. Thereafter, review the expanded record, complete any other evidentiary development deemed necessary, and reconsider the claim. If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Then return the case to the Board for appellate review, if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claim. The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




